Banke, Presiding Judge.
The appellant was convicted of possessing more than an ounce of marijuana in violation of the Controlled Substances Act. The contraband on which the conviction was based was seized during a search of the appellant’s residence conducted pursuant to a search warrant. The appellant contends on appeal that the contraband should have been suppressed because the affidavit presented in support of the application for the warrant failed to establish probable cause for a belief that marijuana would be found on the premises. Held:
The officer who seized the contraband testified without dispute that he had done so on the basis of a good-faith belief in the validity of the warrant; and neither the impartiality nor the integrity of the issuing magistrate have been challenged. Pursuant to the decision of the United States Supreme Court in United States v. Leon, 468 U. S. 897 (104 SC 3405, 82 LE2d 677) (1984), it follows that the trial court *464did not err in denying the motion to suppress. Accord Rodriguez v. State, 191 Ga. App. 241 (381 SE2d 529).
Decided April 20, 1989
Rehearing denied May 5, 1989
McAllister & Roberts, J. Dunham McAllister, for appellant.
Robert E. Keller, District Attorney, Clifford A. Sticher, Assistant District Attorney, for appellee.

Judgment affirmed.


Sognier and Pope, JJ., concur.